Acknowledgements
This communication is in response to applicant’s response filed on 05/17/2021.
Claims 9, 18, 20-21, 23-25 have been amended. Claims 1-8, 17, 22, and 29 have been cancelled. Claim 31 has been added.
Claims 9-16, 18-28, and 30-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Arguments
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Palanisamy (US 20150312038) does not disclose teach, or suggest receiving a request for a credit check in relation to a 
Applicant makes a similar argument for claims 20 and 21 as claim 9 above. Examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 9.
Applicant argues dependent claims 10-16, 18-19, 23-28, and 30-31 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections necessitated by the claim amendments for claims 9, 20, and 21.

Priority
This application claims the benefit of US Provisional Application No. 62/108,386 filed on 01/27/2015. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 20-21, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554).

Regarding Claims 9, 20, and 21, Davis teaches receiving a request for a credit check for the user, the request including a unique identifier associated with the user (Paragraphs 0024 and 0067 teach the system can include a mobile identification component that receives a unique ID of an mobile communication device (MCD), where the unique ID can be affiliated with a user of the MCD and identify both the MCD as well as the user; the mobile identification component can provide the unique ID to a mobile credit interface component that associates a credit account with the unique ID of the MCD, and a credit history associated with the user can be obtained utilizing the identifier (e.g., by way of a credit check with a commercial credit reporting agency) upon receipt of the unique ID, or upon pairing the identifier with the unique ID); mapping the unique identifier to a social security number of the user associated with the payment account (Paragraphs 0024 and 0067 teach consumer credit information (i.e., social security number) can be associated with the unique ID, where the identifier (i.e., social security number) associated with the owner can be included within the unique ID of the MCD); retrieving a credit history of the user from a credit reporting service using the social security number (Paragraphs 0024 and 0067 teach information related to credit history (e.g., loan history, payment schedules, delinquent or missed payments, and so on) can be accessed and reviewed by way of the unique ID by a financial institution or commercial lending agency accessing personal and/or business information (e.g., credit history) involved in the credit account; the credit history associated with the owner can be obtained utilizing the identifier (e.g., by way of a credit check with a commercial credit reporting agency) upon receipt of the unique ID, or upon pairing the identifier with the unique ID).
However, Davis does not explicitly teach receiving from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device; performing a web presence analysis of the user based on user-inputted text in one or more published posts of an online social media account associated with the payment account of the user; generating a risk score report based on the credit history and the user-inputted text in the one or more published posts of the online social media account associated with the payment account, wherein, based on the type of merchant associated with the merchant device, the credit history is weighted more than the user-inputted text in the one or more published posts of the online social media account in generating the risk score report; and communicating the risk score report to the merchant device.
Baird from same or similar field of endeavor teaches receiving from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device (Paragraphs 0031, 0049, and 0056 teach the establishment of an mIdentity may begin when a user attempts to initiate a relationship or a transaction that is enabled or managed by an authorized financial institution (which may be a Provider) and a Beneficiary can be any business entity or individual who needs to establish the mIdentity of Subscriber (i.e., beneficiary may be a merchant); the subscriber may interact with beneficiaries, which may include entities that receive value from the subscriber; for example, the beneficiaries may include merchants from whom the subscriber has purchased goods, or clients for whom the beneficiary has provided services; a beneficiary or source who already has a relationship with the subscriber and/or who is related to the original reason for the creation of the mIdentity may provide additional information to the identity agent; for example, the subscriber may be requesting the creation of the mIdentity as a prerequisite for performing transactions with a beneficiary (e.g., an online marketplace) (i.e., type of merchant); the related beneficiaries and/or sources of information consulted at step 216 may include the beneficiary themselves and any entities related to the beneficiary that have a relationship with the subscriber); performing a web presence analysis of the user based on user-inputted text in one or more published posts of an online social media account associated with the payment account of the user (Paragraphs 0051, 0058-0059, 0071, and 0074 teach the subscriber may request that an identity agent (i.e., part of the Provider) create an mIdentity for the subscriber; the identity agent may retrieve this personal data from the sources and may attempt to correlate information found in the different sources (e.g., each of the subscriber's social networks/online presence); the more the different sources of information can be validated and/or correlated, the more confidence the identity agent may have that the subscriber's mIdentity is accurate; this information may be integrated into the subscriber's profile to further enhance the mIdentity of the subscriber; as part of the information gathering process described above, in some embodiments the mIdentity may be strongly focused on the subscriber's online presence; within respective social communities (e.g., Facebook, Instagram, Google+) one type of deep and verifiable digital fingerprint can be calculated; for another type of network, (e.g., professional networking sites such as LinkedIn), one's academic and work history can be positively correlated back to the social profile to boost the score even further; in the case of purchasing sites such as eBay, one's purchasing and selling history serves to highlight the accuracy of presentation and follow-through when interacting with strangers; similarly, one's Twitter stream represents the types of thoughts which the user has chosen to publicly air); generating a risk score report based on the credit history, wherein, based on the type of merchant associated with the merchant device, the credit history is weighted more than the user-inputted text in the one or more published posts of the online social media account in generating the risk score report (Paragraphs 0075, 0079, 0081, and 0083 teach when profiles from multiple sites and communicating the risk score report to the merchant device (Paragraph 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Davis, which teaches requesting a credit check of a user, to incorporate the teachings of Baird to receive from a merchant device a request for a credit check in relation to a user, the request including a type of merchant associated with the merchant device; perform a web presence analysis of the user based on user-inputted text in one or more published posts of an online social media account associated with the payment account of the user; generate a risk score report based on the credit history and the user-inputted text in the one or more published posts of the online social media account associated with the payment account, wherein, based on the type of merchant associated with the merchant device, the credit history is weighted more than the user-inputted text in the one or more published posts of the online social media account in generating the risk score report; and communicate the risk score report to the merchant device.
There is motivation to combine Baird into Davis because the use of mobile devices and social networks to conduct commerce and interact with others on the Internet provides unique opportunities in such fields as authentication and the evaluation of creditworthiness. Currently, online services and banks currently do not take advantage of these opportunities (Baird Paragraph 0004). The base invention is improved because a user of these services may establish an identity with the provider of the service in order to protect the integrity of such personally-identifiable services. To reduce the possibility of fraud in identifying the user before 
However, the combination of Davis and Baird does not explicitly teach based on the web presence analysis, determining that the user-inputted text in the one or more published posts of the online social media account indicates that the user has paid off a loan; and generating a risk score report based on the user-inputted text in the one or more published posts of the online social media account associated with the payment account that indicates that the user has paid off the loan.
Klein from same or similar field of endeavor teaches based on the web presence analysis, determining that the user-inputted text in the one or more published posts of the online social media account indicates that the user has paid off a loan (Paragraphs 0050, 0020, 0028 teaches the lending service uses social networking to communicate information about the lender the borrower and the listing (i.e., borrower profile) to other potential lenders; social media can be used to spread information about the borrower or loan subscriptions  and generating a risk score report based on the user-inputted text in the one or more published posts of the online social media account associated with the payment account that indicates that the user has paid off the loan (Paragraphs 0028, 0111, 0041, and 0071 teaches a borrower's activity in the social networking environment can affect the borrower's ranking, as determined by the lending service; the borrower can be assigned a borrower ranking, or other type of borrower scoring metric, upon registration; the ranking may be generated by an underwriting model that uses a variety of factors (i.e., management experience, a FICO score, past experience (i.e., repayment of a loan) with the lending system (based on badges, for example), social network reputation, and so forth); a weighted input technique may be used, such that certain factors are weighted heavier than others when determining the borrower's ranking; for example, a borrower may be seeking funding for both a first endeavor and a second endeavor, which are unrelated endeavors; if that borrower successfully pays off a loan that was directed to the first endeavor, that successful loan payoff can raise the borrower's ranking or score with respect to both the first endeavor and the second endeavor; the borrower’s ranking is raised because the borrower receives a badge for repayment of the loan; a particular badge type, or number of badges obtained by a borrower, may increase the borrower's ranking by a certain value (e.g., subsequent to a “2 Star” borrower successfully repaying a loan, the lending service may increase the borrower's ranking to a “3 Star” status 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Davis and Baird, which teaches generating a risk score report based on credit history, wherein the credit history is weighted more than social media published posts, to incorporate the teachings of Klein to determine that the user has published one or more posts on social media indicating repayment of a loan; and generating a risk score report based on the published post(s) indicating loan repayment.
There is motivation to combine Klein into the combination of Davis and Baird because social networking can assist lenders since lenders often know other lenders who could be interested in lending opportunities recommended by colleagues, even if those lending opportunities fall outside of the normal preferences of a particular lender. Because social networks allow user-inputted posts (i.e., posts 112) to be quickly disseminated to other members of the social networks borrower’s and lender’s social networks, opportunities for borrowing capital and lending capital can go viral and provide additional matches between borrowers and lenders, thereby potentially speeding up the subscription of borrower requests for capital by lenders (Klein Paragraph 0062). The badge can be particularly advantageous for borrower's who have bad credit, no credit, or have had a bankruptcy in their past (Klein Paragraph 0071).
receiving, from a merchant device, a request, the request including a scan of a barcode that embeds a unique identifier associated with the user; and replacing the barcode that embeds the unique identifier associated with the user with another barcode that embeds a different unique identifier.
Priebatsch from same or similar field of endeavor teaches receiving, from a merchant device, a request, the request including a scan of a barcode that embeds a unique identifier associated with the user (Paragraphs 0028 and 0031 teach a token contains data that identifies the consumer and/or the token as well as trust data for the consumer; the consumer presents the token (e.g., in the form of a QR code) stored in the mobile device to the merchant system, and the merchant system may scan the QR code using the reader; the merchant transmits the token to the payment processor, and await approval or denial); and replacing the barcode that embeds the unique identifier associated with the user with another barcode that embeds a different unique identifier (Paragraph 0029 teaches the app on the mobile device may also be programmed to wait for a triggering event to replace the QR code; for example, this triggering event may be in the form of the user opening the app, the user clicking a button to refresh his token, or other triggers as determined by the app's programming; when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, and Klein, which teaches generating a risk score report 
There is motivation to combine Priebatsch into the combination of Davis, Baird, and Klein because the process of networked code rotation is far more secure than simple static tokens (Priebatsch Paragraph 0029). The security for the base invention is improved by replacing the current QR code (i.e., token) with a different QR code and invalidating the current QR code because the token is dynamic such that even if a particular token is compromised, the compromised token will only be valid for a limited time.
Regarding Claim 9, Davis teaches a system (Paragraph 0078 teaches an exemplary computer system) comprising: a non-transitory memory storing a payment account of a user (Paragraphs 0081 and 0025 teach computer storage media can include in any suitable method or technology for storing information such as computer-readable instructions, data structures, program modules or other data; the system can include a management component that synchronizes a contemporaneous state of the credit account at the MCD and at a financial account server (i.e., server store payment account of a user), wherein the contemporaneous state can include a concurrent credit limit, a credit balance, a recent credit transaction history including expenditures and payments to the credit account, or the like); and one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations(Paragraph 0083 teaches the processing unit can be any of various commercially available processors and the system bus couples components of system including, but not limited to, the system memory to the processing unit).
Regarding Claim 20, Davis teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (Paragraphs 0099 and 0031 teach embodiments include a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods; an “article of manufacture” as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media, for example, computer-readable media can represent one or more devices and/or other machine-readable media for storing, containing, and/or carrying instruction(s) and/or data).
Regarding Claim 21, Davis teaches a method (Paragraph 0066 teaches a flowchart of a sample methodology for facilitating credit transactions for an MCD credit account).

Regarding Claim 10, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; and Davis further teaches wherein the unique identifier is encoded with the social security number of the user (Paragraphs 0066-0067 teach an identifier associated with the owner can be included within the unique ID of the MCD, wherein the identifier can be a social 

Regarding Claim 12, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; and Davis further teaches wherein the unique identifier is encoded with one or more of personal information of the user or financial information of the user (Paragraphs 0066-0067 teach an identifier associated with the owner can be included within the unique ID of the MCD, wherein the identifier can be a PIN number (i.e., financial information) or social security number, etc., that can uniquely identify the owner of the MCD; the unique ID can also be encrypted (i.e., encoded) by an encryption formula, as described herein or as known in the art).

Regarding Claims 28 and 30, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claims 21 and 20 above; however the combination does not explicitly teach analyzing online transactions associated with the payment account of the user, and wherein the risk score report is generated further based on the analyzed online transactions.
Baird further teaches analyzing online transactions associated with the payment account of the user, and wherein the risk score report is generated further based on the analyzed online transactions (Paragraph 0063 teaches in addition to providing the requestor with the subscriber's mIdentity, the identity agent may use the mIdentity to calculate the subscriber's “creditworthiness;” the information in the mIdentity may include information about 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the further teachings of Baird to analyze online transactions associated with the payment account of the user, and wherein the risk score report is generated further based on the analyzed online transactions.
There is motivation to further combine Baird into the combination of Davis, Baird, Klein, and Priebatsch because of the same reasons listed above for claim 21.

Claims 11, 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Gaddam (US 20150106239).

Regarding Claims 11 and 31, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claims 9 and 20 above; however the combination does not explicitly teach wherein the unique identifier has an expiration after which the unique identifier is invalidated.
Gaddam from same or similar field of endeavor teaches wherein the unique identifier has an expiration after which the unique identifier is invalidated (Paragraph 0068 teaches status code of token (i.e., unique identifier) may indicate the token is expired).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Gaddam for the unique identifier to have an expiration after which the unique identifier is invalidated.
There is motivation to combine Gaddam into the combination of Davis, Baird, Klein, and Priebatsch because entities including merchants, issuers, payment processors, third parties and the like might issue payment tokens and/or further tokenize or transform payment tokens. Because tokens are inherently unrecognizable substitutes for account numbers, it is difficult if not impossible for the party holding the payment token to determine which entity issued the token and check on its status (Gaddam Paragraph 0004). The token revocation list computer system can consolidate the payment tokens generated by multiple different entities, and serve as a single communication point for a token status requester to check on the status of a payment token, regardless of which entity actually generated the payment token (Gaddam Paragraph 0006).

Regarding Claim 15, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; however the combination does not explicitly teach determining whether the unique identifier has expired due to a time limit or a usage limit; and communicating an error message to the user or a credit check requester when the unique identifier has expired.
 determining whether the unique identifier has expired due to a time limit or a usage limit (Paragraphs 0068, 0063 teach status code of token (i.e., unique identifier) may indicate the token is expired and a TRL computer system may generate and send a token validation response message, or TRL response, to an entity device; the token validation response message may comprise a response status, and one or more TRL status codes representing the status of the payment token); and communicating an error message to the user or a credit check requester when the unique identifier has expired (Paragraphs 0021 and 0068 teach the token validation response may comprise a response status indicating whether or not the token validation request was accepted and a token revocation list (TRL) status code, wherein the TRL status code may inform the merchant as to whether or not the payment token is valid or not valid, for example, the status code“4” may indicate that the token is expired).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Gaddam for the unique identifier to have a time limit after which the unique identifier is invalidated and to communicate an error message to the credit check requester.
There is motivation to combine Gaddam into the combination of Davis, Baird, Klein, and Priebatsch because of the same reasons listed above for claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Hazel (US 20090048953).

Regarding Claim 13, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; however the combination does not explicitly teach determining whether to validate the unique identifier based on a predetermined format or convention; and communicating an error message to the user or a credit check requester when the unique identifier is not validated.
Hazel from same or similar field of endeavor teaches determining whether to validate the unique identifier based on a predetermined format or convention (Paragraphs 0123 and 0011 teach a data capture device can be configured to package the encrypted token data in the same form and format as conventional non-encrypting systems such that the transaction package can be sent to the terminal in a form and format anticipated by the terminal; the terminal can then check the encrypted data (for example, with parity, LRC and a mod 10 check), which should be correct as it was regenerated by the encryption module to maintain the same format); and communicating an error message to the user or a credit check requester when the unique identifier is not validated (Paragraph 0123 teaches if the token fails, a bad read status can be output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Hazel into the combination of Davis, Baird, Klein, and Priebatsch because data capture devices can be plug-and-play compatible with terminals or other transaction processing equipment. Such an embodiment can facilitate upgrades to the transaction-processing network to include data security features without requiring extensive retrofits to downstream equipment (Hazel Paragraph 0011).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Binder (US 20170161743).

Regarding Claim 14, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; and Davis further teaches determining whether the unique identifier can be decrypted with a private key associated with the user (Paragraphs 0062 and 0060 teach a decryption database can be used to convert encrypted data back to an un-encrypted form, specifically, a public key/private key pair can be used to encrypt and decrypt data upon transmission and receipt, respectively, by the MCD or financial account server; encryption can essentially enable remote communication between the MCD 
However, the combination of Davis, Baird, Klein, and Priebatsch does not explicitly teach communicating an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key.
Binder from same or similar field of endeavor teaches communicating an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key (Paragraphs 0064 and 0067 teach authorization processing device may receive the new credit card number (i.e., encrypted data) from a first merchant while the new credit card number was encrypted with a public key or an identifier associated with a second merchant that differs from the first merchant; as such, authorization processing device will apply the private key associated with the second merchant and will be unable to access the actual credit card number; the authorization processing device may generate a signal reporting the attempted fraud and/or transmit a signal to the merchant device (i.e., credit check requester) indicating that the use is an attempt at fraud).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Gaddam to communicate an error message to the user or a credit check requester when the unique identifier is not able to be decrypted by the private key.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Stransky-Heilkron (US 20160048700).

Regarding Claim 15, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; however the combination does not explicitly teach determining whether the unique identifier has expired due to a time limit or a usage limit; and communicating an error message to the user or a credit check requester when the unique identifier has expired.
Stransky-Heilkron from same or similar field of endeavor teaches determining whether the unique identifier has expired due to a time limit or a usage limit (Paragraphs 0022 and 0040 teach the managed database may and communicating an error message to the user or a credit check requester when the unique identifier has expired (Paragraph 0040 teaches one rule may specify that when a credit check is made more than 10 times (i.e., usage limit) in a day, then an alarm should be issued to the user and a financial institution).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Stransky-Heilkron for the unique identifier to have a usage limit after which the unique identifier is invalidated and to communicate an error message to the credit check requester.
There is motivation to combine Stransky-Heilkron into the combination of Davis, Baird, Klein, and Priebatsch because to prevent successive queries to “guess” confidential information, the user and/or the creator of a particular personal information record and/or an authority such as the smartcard issuer may be able to specify an alarm condition such as a threshold that triggers an alarm to .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Oliai (US 8694420 B1).

Regarding Claim 16, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; however the combination does not explicitly teach retrieving a transaction history of the user; and analyzing the transaction history, and the one or more published posts of the online social media account.
Baird further teaches retrieving a transaction history of the user (Paragraph 0063 teaches in addition to providing the requestor with the subscriber's mIdentity, the identity agent may use the mIdentity to calculate the subscriber's “creditworthiness;” the information in the mIdentity may include information about the subscriber's purchase and payment history, employment, risk factors, etc., and hence may provide a great deal of information relevant to the calculation of a credit score; this calculated score may be a numerical quantity, a logical value, or a recommended action based on the Subscriber's mIdentity); and analyzing the transaction history, and the one or more published posts of the online social media account (Paragraphs 0075 and 0079 teach when profiles from multiple sites (e.g., Facebook, LinkedIn, Twitter, and eBay) are triangulated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the further teachings of Baird to retrieve a transaction history of the user; retrieve the one or more published posts of the online social media account; and analyze the transaction history, and the one or more published posts of the online social media account.
There is motivation to further combine Baird into the combination of Davis, Baird, Klein, and Priebatsch because of the same reasons listed above for claim 9.
However, the combination of Davis, Baird, Klein, and Priebatsch does not explicitly teach and analyzing the credit history.
Oliai from same or similar field of endeavor teaches analyzing the credit history (Col. 1, lines 43-49, and Col. 15, lines 15-19, teach conventional credit risk 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Oliai to retrieve credit reports of the user, analyzing the credit reports, and generating a risk score report.
There is motivation to combine Oliai into the combination of Davis, Baird, Klein, and Priebatsch because credit providers use credit worthiness scores and reports to evaluate the general level of risk a credit-provider would incur when offering the consumer a line of credit (Oliai Col. 5, lines 22-25). The higher the credit-worthiness score, the lower the risk associated with that consumer (Oliai Col. 15, lines 45-46).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Fiske (US 20140201536).

Regarding Claim 18, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 9 above; however the combination does not explicitly teach receiving a request from the user to generate a new unique identifier; retrieving personal information of the user; determining particular digits of the new unique identifier based on the personal information; and inserting random alphanumeric characters into the new unique identifier.
Fiske from same or similar field of endeavor teaches receiving a request from the user to generate a new unique identifier that is different from the another unique identifier (Paragraphs 0093 and 0097 teach each time a user submits identifying information to the passcode device, a new one-time passcode is created, for example, passcode device may generate a new passcode every time a user requests access; there are many types of identifying information that may be stored by passcode device such as a social security number (i.e., the item used to generate the passcodes is any item that is unique)); retrieving personal information of the user (Paragraph 0093 teaches when the user wants to access the secure entity, the user enters at least some identifying information (e.g., a social security number) into passcode device, and if passcode device is able to match the identifying information with identifying information stored in passcode device (i.e., retrieves personal information of the user), then passcode device generates a passcode, wherein the identifying information may be stored in passcode device in association with a user ID); determining particular digits of the new unique identifier based on the personal information (Paragraphs 0097 and 0111 teach the item used to generate the passcodes is any item that is and inserting random alphanumeric characters into the new unique identifier(Paragraph 0113 teaches the one-way function involves computations that cause a loss of information or a discarding of selected pieces of information, wherein some of the input information is lost in this class of one-way functions; for example, a one-way function may be constructed by first performing a randomizing operation such as discarding random bits of information from the input, and adding random bits of information to the input).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Fiske to receive a request from the user to generate a new unique identifier; retrieve personal information of the user; determine particular digits of the new unique identifier based on the personal information; and insert random alphanumeric characters into the new unique identifier.
There is motivation to combine Fiske into the combination of Davis, Baird, Klein, and Priebatsch because using passcode generators enables the identification of a person without having to access the user's identifying data (e.g., social security number). For example, some citizens and organizations are concerned about the government and other institutions storing a person's biometric data. By using a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Fiske (US 20140201536) in further view of Ury (US 20150248525).

Regarding Claim 19, the combination of Davis, Baird, Klein, Priebatsch, and Fiske teaches all the limitations of claim 18 above; however the combination does not explicitly teach generating a private key and a public key associated with the user; and communicating the public key to a user device of the user that enables the new unique identifier generated at the user device to be encrypted.
Ury from same or similar field of endeavor teaches generating a private key and a public key associated with the user (Paragraph 0117 teaches the browser on the user's computer, in certain cases in response to certain user inputs, and, in other cases, in response to internal events, generates a new public/private key pair ke/kd and then requests a public-key certificate from the certificate authority via a request message); and communicating the public key to a user device of the user that enables the new unique identifier generated at the user device to be encrypted (Paragraphs 0117 and 0113 teach upon verification, a certificate authority returns a public-key certificate, such as the X.509 certificate discussed above, wherein the public-key certificate is used in secure 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, Priebatsch, and Fiske to incorporate the teachings of Ury to generate a private key and a public key associated with the user; and communicate the public key to a user device of the user for encrypting the new unique identifier generated at the user device.
There is motivation to combine Ury into the combination of Davis, Baird, Klein, Priebatsch, and Fiske because public-key certificates essentially act as data records that contain a sequence of standard fields that contain information needed to employ the certificate for verifying the association of a user identifier or system identifier with a public key (Ury Paragraph 0113).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Brudnicki (US 20140040139).

Regarding Claim 23, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 21 above; however the combination does not explicitly teach wherein the different unique identifier is generated to have 32 digits.
 wherein the different unique identifier is generated to have 32 digits (Paragraphs 0057 and 0085 teach the one-time payment wallet formats the temporary payment card based on the capabilities of the portable communication device as well as the capabilities of the merchant's point-of-sale equipment; the temporary payment card information may also be formatted in multiple formats to provide the consumer with options that may be presented to the merchant cashier (e.g., the one-time payment code may be a 1-D bar code, a 2-D matrix code, or QR code); the temporary dynamic wallet application may generate track data based on the type of temporary payment credential, user data, and contextual data when the user requests the temporary credential; for example, the payment data may include a data block formed with 32 digits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Brudnicki for the new unique identifier to be generated to have 32 digits.
There is motivation to combine Brudnicki into the combination of Davis, Baird, Klein, and Priebatsch because creating a data block formed with some or all of the following fields (32 digits): Account # (9 digits); IMEI (device identifier—11 digits); Expiry date (4 digits); Random number (6); and Sequence counter (2) improves security by incorporating multiple pieces of user information to create the different unique identifier there is less likelihood of fraud (Brudnicki Paragraph 0085).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Mohajeri (US 20140059343) in further view of Palanisamy (20150312038).	

Regarding Claim 24, the combination of Davis, Baird, Klein, Priebatsch, and Mohajeri teaches all the limitations of claim 23 above; however the combination does not explicitly teach wherein the unique identifier previously had 16 digits prior to being replaced with the different unique identifier having 32 digits.
Palanisamy from same or similar field of endeavor teaches wherein the different identifier previously had 16 digits prior to being replaced with the new unique identifier having 32 digits (Paragraph 0022 teaches a “token” may be a substitute for sensitive information; for example, a token can be a substitute for sensitive information such as a real account identifier, and the token may be used in place of the real account identifier to conduct access the account; this reference teaches the unique identifier is 16 digits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, Priebatsch, and Mohajeri to incorporate the further of Palanisamy for the unique identifier to previously have had 16 digits prior to being replaced with the new unique identifier having 32 digits.
There is motivation to combine Palanisamy into the combination of Davis, Baird, Klein, Priebatsch, and Mohajeri because a token may be format preserving .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777)in further view of Priebatsch (US 20140279554) in further view of Salama (US 20150100477) in further view of Narayan (US 20140282923).

Regarding Claim 25, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 21 above; however the combination does not explicitly teach wherein the replacing the unique identifier associated with the user with another unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location, and wherein the new location is a location that the user device has not previously been located.
Salama from same or similar field of endeavor teaches wherein the replacing the unique identifier associated with the user with another unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location, and wherein the new location is a location that the user device has not previously been located (Paragraphs 0041, 0083-0084, 0088, and 0093 teach a vault may be configured to update, replace, refresh, modify, and delete tokens generated by a user, for instance, the user-generated tokens may provide another 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of 
There is motivation to combine Salama into the combination of Davis, Baird, Klein, and Priebatsch because the vault may have access to a stored relationship map between identity or account theft locations and certain geographic locations to identify high, medium and/or low risk geographic locations regarding account transactions which may be based on one or more conditions that control how the new token is generated. Vault may determine, based on one or more conditions assessed by vault relating to the transaction account signal, that the transaction account may be at risk and replace the token accordingly (Salama Paragraphs 0088 and 0093).
However, the combination of Davis, Baird, Klein, Priebatsch, and Salama does not explicitly teach wherein the replacing the barcode that embeds the unique identifier associated with the user with another barcode that embeds a different unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location.
Narayan from same or similar field of endeavor teaches wherein the replacing the barcode that embeds the unique identifier associated with the user with another barcode that embeds a different unique identifier is performed in response to a determination that a user device associated with the user is currently located in a new location (Paragraph 0018 teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, Priebatsch, and Salama to incorporate the teachings of Narayan for the replacing the unique identifier associated with the user with another unique identifier to be performed in response to a determination that a user device associated with the user is currently located in a new location, and wherein the new location is a location that the user device has not previously been located.
There is motivation to combine Narayan into the combination of Davis, Baird, Klein, Priebatsch, and Salama because restricting the barcode or QR code to a certain location improves security because of the same reasons listed above for Salama.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Kumnick (US 20150199689).

Regarding Claim 26, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 21 above; however the combination does not explicitly teach determining, based on predefined rules of the payment account of the user, that the unique identifier is permitted for use with a merchant associated with the merchant device.
Kumnick from same or similar field of endeavor teaches determining, based on predefined rules of the payment account of the user, that the unique identifier is permitted for use with a merchant associated with the merchant device (Paragraphs 0034 and 0043 teach an "identification and verification (ID&V) method" may be used to evaluate whether the person conducting the transaction is the legitimate account holder; examples of ID&V methods may include, but are not limited to, an account verification message, a risk score based on assessment of the primary account number (PAN) and use of one time password by the issuer or its agent to verify the account holder; a “token domain” may indicate the factors that can be established at the time of token issuance to enable appropriate usage of the token for payment transactions, for example, the token domain may include merchant identifiers to uniquely identify where the token can be used; for example, the token domain restriction controls may restrict the use of the token at a particular merchant that can be uniquely identified).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Kumnick to determine, based on predefined rules of the payment account of the 
There is motivation to combine Kumnick into the combination of Davis, Baird, Klein, and Priebatsch because a consumer may only want merchants the consumer conducts transaction with to have access to the consumer’s credit report. The non-transactable payment account identifier enables entities such as merchants and acquirers to identify accountholders when using transactable payment tokens for various applications. Such applications include, but are not limited to: fraud and risk checks on transaction authorization requests, fraud and risk reviews after transactions are completed, performance of value added services (e.g., loyalty, backend applications, reporting), and transaction feeds for third party value added applications (Kumnick Paragraph 0019).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20090132415) in view of Baird (US 20140279544) in further view of Klein (US 20130018777) in further view of Priebatsch (US 20140279554) in further view of Radhakrishnan (US 20130047226).

Regarding Claim 27, the combination of Davis, Baird, Klein, and Priebatsch teaches all the limitations of claim 21 above; however the combination does not explicitly teach determining that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier.
determining that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier (Paragraphs 0114 and 0118 teach private token provider may generate the password (i.e., unique identifier) by appending the birth year of the user to the last three digits of the social security number of the user; the TBAC module may receive the re-authentication token, wherein the re-authentication token may include a password generated using personal information of user; the TBAC module may request a second password by including instructions on how to form the second password; TBAC module may determine if the password and the second password match; if the password and the second password do match, TBAC module may continue to re-authenticate the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Davis, Baird, Klein, and Priebatsch to incorporate the teachings of Radhakrishnan to determine that a portion of the unique identifier that corresponds to a portion of a social security number matches a portion of the social security number of the user to authenticate the unique identifier.
There is motivation to combine Radhakrishnan into the combination of Davis, Baird, Klein, and Priebatsch because the apparatus may detect at least one token indicating a change associated with at least one of the device, the network, or the resource. The apparatus may then determine to re-authenticate the user in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumnick (US 20150319158) teaches instead of exposing sensitive payment credentials (e.g., a PAN), a payment token can be used. In some embodiments, additional authentication takes places when the payment token is used for a transaction. For example, a valid token code and corresponding domain ID may need be provided with the payment token. Token codes and domain IDs may only be available to registered token requestors. Thus, the entity submitting the payment token can be identified, and a shared secret (i.e., the token code) may protect the payment token from being fraudulently used. Additionally, payment tokens, token codes, and domain IDs can be refreshed periodically (Paragraph 0162).
Jouhikainen et al. (US 20140258091) teaches FIG. 16 shows a flowchart of an exemplary credit check processing process consistent with certain disclosed embodiments. In step 1610, financial service provider 110 may receive a request for credit check information relating to user 101. The request may originate from credit assessor 160 or from another entity or device. In response, financial service account provider 110 may generate a credit check response associated with user 101 (Step 1620). The user credit check response may include information reflecting a single account held by user 101 for purposes for assessing credit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685